Citation Nr: 0316360	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1975.  The appellant is his dependent mother.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of an August 1999 rating decision rendered 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2001, the Board 
remanded the case to the RO for further evidentiary 
development pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Having 
completed the requested development, the RO has returned the 
case to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim for service 
connection for the cause of the veteran's death and has 
notified her of the information and evidence necessary to 
substantiate her claim.

2.  The veteran died while hospitalized at a VA facility in 
December 1998 from bacterial sepsis and pneumonia secondary 
to end stage acquired immune deficiency syndrome (AIDS).

3.  The veteran's service personnel and medical records are 
silent for any complaint of or treatment for sepsis, 
pneumonia, human immunodeficiency virus (HIV), AIDS, or 
sexual assault.

4.  At the time of his death, service connection was in 
effect for schizophrenia, rated as 100 percent disabling 
since July 1991.

5.  The evidence does not show that the veteran's pneumonia, 
sepsis, HIV infection, or AIDS were etiologically related to 
his service-connected schizophrenia.

6.  The service-connected schizophrenia did not make the 
veteran less able to resist the fatal disorder or in any way 
hasten his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 1312, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126.  After reviewing the claims 
folder, the Board finds that VA has fully met all statutory 
and regulatory obligations to the appellant with respect to 
her claim for DIC benefits under 38 U.S.C.A. § 1310.

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the claimant whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, VA has notified the appellant 
of what information or evidence would be necessary to 
substantiate her claim, including via a statement of the case 
and supplemental statement of the case issued during the 
appeal.  VA has also notified the appellant which records 
were to be provided by her and which records, if any, VA 
would attempt to obtain on her behalf.  In correspondence 
dated in September 2001 as well as in the supplemental 
statement of the case issued in March 2003, the RO informed 
the appellant of the provisions of the VCAA and what records 
she should submit to substantiate her claim.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In the present case, the veteran's VA 
medical records and private terminal treatment records are 
associated with the claims folder.  Pursuant to the Board's 
2001 Remand, in September 2001, the RO asked the appellant to 
execute Authorizations for Release of Information, to allow 
VA to obtain private medical records that had not been 
associated with the claims folder.  In particular, the 
appellant was asked to execute releases in order to obtain 
the records from University Hospital, in Pensacola, Florida, 
and Dr. Louis J. Perillo, in Pensacola, Florida.  A March 
2003 notation in the claims folder indicates that the 
appellant failed to furnish the authorizations that would 
allow VA to obtain these records.  The duty to assist is a 
two-way street.  If an appellant wishes help, he or she 
cannot passively wait for it in those circumstances where he 
or she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As the appellant failed to respond to 
VA's request for information concerning the sources of the 
veteran's pertinent medical treatment, the Board finds that 
the duty to assist her in obtaining pertinent medical records 
has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(2002).

The appellant has not identified any other unobtained 
evidence that might aid in her claim.  In sum, the Board is 
unable to conceive of a reasonable avenue of development that 
has not yet been explored.  Thus, the Board finds that VA has 
fully met its duty to the appellant under the VCAA.


Evidentiary Background:  The veteran served on active duty in 
the Army from May 1973 to September 1975.  This service 
included duty in South Korea.  Service medical records 
reflect that he was admitted to an Army hospital in Korea in 
June 1975.  After several weeks in Korea, he started to have 
a gradual onset of feelings that people were rejecting him 
and did not want him to eat in the mess hall or take showers.  
He reported trouble sleeping with no appetite or sex drive.   
He felt little motivation to do anything.  At that time, he 
presented with a picture of depression, but with vague 
evidence of thought disorder.  He complained that "People 
won't let me eat at the mess hall."

He subsequently returned to the United States and was 
hospitalized at the Brooke Army Medical Center at Fort Sam 
Houston, Texas, in July 1975.  At that time he reported that 
he had stopped eating due to discomfort at the mess hall.  He 
also related that people he did not know were talking about 
him and saying that he was homosexual.  Medical Board 
proceedings showed a diagnosis of paranoid schizophrenia, 
acute, moderate, not in remission, manifested by auditory 
hallucinations, paranoid ideations, social withdrawal, 
apprehension, transient suicidal ideations and feelings of 
body transformation.  

While still on active duty, the veteran was transferred to 
the New Orleans, Louisiana, VA Medical Center (VAMC).  He 
recalled having had hallucinations during service, but stated 
that those were no longer present.  He showed no current 
evidence of delusions or ideas of reference.  His affect was 
slightly flattened.  He was placed on Stelazine and Cogentin.  
Subsequently, he was given a medical discharge and placed on 
the temporary disability retirement list (TDRL).  

A September 1976 VA examination report shows that the veteran 
was not under current psychiatric treatment and took no 
medication.  He reported that he still experienced ideas of 
reference, feeling that his minister's sermons were directed 
to him.  He was unemployed at the time and had tried going to 
school.  The examiner diagnosed schizophrenia, paranoid type, 
in partial remission manifested by blunted and mildly 
inappropriate affect, anxiety, mild depression, suspicious 
and evasive attitude, and disturbances of sleep and appetite 
with a mild primary though disorder.  

From July 1980 to August 1980, the veteran was hospitalized 
at a VA Medical Center for chronic paranoid schizophrenia.  
He had stopped his medication and during the week prior to 
admission had become increasingly agitated.  He was unable to 
sleep and feared that he would be shot if he slept.  Prior to 
admission, he worked as a busboy.  His prognosis at discharge 
was considered guarded.  He was considered capable or 
returning to his pre-hospital activities, but was not 
considered capable of returning to employment.  Subsequent VA 
outpatient treatment records from August 1980 to February 
1981 show that the veteran was interacting well in group, 
recreational, and occupational therapy.  He was helping 
others and had tight associations and clear thinking.  

A private psychiatric examination report dated in October 
1980 indicates that the veteran complained of having "off 
and on problems" with his nerves since 1975.  His mood was 
stable and his affect was generally blunted.  His thought 
associations were intact and there was no evidence of active 
hallucination.  He verbalized some generalized mild paranoia.  
He was alert and oriented and his fund of knowledge was 
fairly good.  An impression of chronic paranoid 
schizophrenia, in partial remission, was provided.  The 
veteran was not grossly psychotic although he still had some 
residual mild paranoid feelings.  He reported occasional 
auditory hallucinations.  He seemed to have a definite 
restriction in his interest and socialization.  

Thereafter, the veteran was afforded a private psychiatric 
examination in September 1982.  At that time, he was in 
receipt of VA disability compensation, military retirement 
pay, and Social Security disability benefits.  The 
examination report notes that "with more than $900 a month 
income, [the veteran] states he does not intend to work and 
is not looking for a job because he could not earn this much 
working, and would lose money if he tried to go to school 
since he would be considered capable of working if he could 
attend school."  He had a problem with paranoid thinking if 
he stopped his medication.  He got along well with others and 
was sexually active about once a week.  He felt that the 
pressure of coping with the public built up on him and caused 
him to quit a job, but he often sought another one.  

Records obtained from the Social Security Administration show 
that the veteran was accorded a March 1983 examination.  
There was nothing unusual in his posture, gait, manners, or 
general demeanor.  The veteran reported that he became ill in 
May 1975 while in the Army.  He alluded to some "racial 
problems."  He appeared to function better in terms of his 
illness when he was pretty much to himself.  He did not 
socialize well and when he became involved with people, he 
apparently became rather referential.  His prognosis with 
treatment should be fair in terms of exacerbation of his 
illness.  

A May 1985 letter from a private physician indicates that the 
veteran was doing relatively well.  While he still had some 
fixed delusions, he tended to keep this to himself and did 
not act in any aggressive or hostile way on any of the 
delusions.  He did not have the angry paranoia that he 
previously had.  His condition was felt to be chronic with 
periods of remission and exacerbation.  His prognosis for 
doing well as an outpatient, assuming he continued to follow 
his treatment, was relatively good.  However, his prognosis 
for any kind of gainful employment was poor.  It was noted 
that he did not have any outstanding physical problems since 
being treated for pneumonia in February 1984.  

A February 1986 examination report notes that the veteran had 
been unemployed since about 1979.  When recollecting his 
military experiences, he reported racial problems and a 
culture that seemed to him to be disorganized.  His prior 
experience with vocational rehabilitation centered around 
hotel work as a waiter and bus person and he hoped to 
progress in this field.  He reported having a great deal of 
difficulty coping with employment and that he tried to 
socialized, but could only maintain it superficially.  The 
examiner noted that the veteran was friendly, polite, and 
cooperative and attempted to relate with good rapport during 
the examination.   He seemed restless and mildly hyperactive.  
Psychological defenses included avoidance and a mild tendency 
to project.  His affect was moderately anxious and his mood 
was moderately depressed.  He denied significant suicidal 
ideation and his self-esteem was low.  There was no overt 
evidence of any thought disorder in the form of tangentially, 
circumstantiality, loosening of associations, or delusional 
thinking.  Sensorium was clear and his intellect was intact.  
Insight was good and his judgment appeared grossly 
unimpaired.  Diagnostic impression was schizophrenia, 
paranoid type, chronic, moderate to severe, in poor remission 
on medication; and mixed personality traits, avoidant, 
schizoid, and histrionic.  The examiner felt that the veteran 
was not employable.  

In a September 1986 statement, a private psychiatrist 
reported that the veteran was receiving regular treatment for 
his paranoid schizophrenia.  He continued to experience 
intermittent breakthroughs of auditory hallucinations and 
intermittent grandiosity.  However, with medication, his 
symptoms tended to be relatively mild.  He tended to be a 
loner, but was able to relate relatively well to his 
physicians during their sessions.  It was felt that his 
schizophrenia would get in the way of his relating to anyone 
in a work environment.  However, he might be able to handle 
some solitary work in a structured environment.  It was noted 
that the veteran's condition had been relatively static and 
in good control since January 1984.  

The veteran was admitted to a VAMC in February 1987 
complaining of insomnia and hearing voices.  He had not taken 
his medication regularly as he had been drinking at least one 
six pack of beer daily.  Pertinent diagnosis was alcohol 
hallucinations and alcohol dependence.   The veteran was 
considered employable and competent for VA purposes.  It was 
noted that there was no evidence of psychosis during this 
hospitalization.

In October 1987, the Board denied the veteran's appeal for a 
rating in excess of 30 percent for his service-connected 
schizophrenic disorder.  In rendering this decision, the 
Board found that the veteran's schizophrenia, primarily 
manifested by moderate anxiety, moderate depression, mild 
hyperactivity, and complaints of constant hallucinations, 
insomnia, and memory difficulties, produced no more than 
definite impairment of industrial adaptability.  

In February 1989, the veteran was involuntarily admitted to 
the University Hospital in Pensacola, Florida, and then 
transferred to the VAMC in Biloxi, Mississippi, for his 
psychiatric disorder.  He was non-compliant with his 
medications and threatening to his family members.  Medical 
records from the University Hospital indicate that the 
veteran was angry when initially seen with an affect that was 
reflective of a labile mood.  He was very suspicious, 
paranoid, and guarded, with an underlying hostile affect.  
After his transfer to the VAMC, he was initially admitted to 
a locked psychiatric unit at the VAMC and treated with 
chemotherapy and group therapy.  He cooperated with his 
treatment and was later given full hospital privileges.  A 
March 1989 discharge summary from the Biloxi VAMC indicates 
that the veteran was alert, oriented, and cooperative.  His 
stream of though and speech was lucid, relevant, and 
coherent, but tinged with denial projection and referential 
ideation.  He was mildly grandiose, but ambivalent.  His 
affect was flat, his intellect appeared average, and his 
insight and judgment were impaired. His memory was intact and 
he denied intent to harm himself or others and denied 
hallucinations or delusions.  He was considered competent for 
VA purposes.  He was able to resume his pre-hospitalization 
activities, but it was felt that he was not gainfully 
employable.  

A psychiatric examination was conducted in September 1991 to 
assess the severity of the veteran's service-connected 
schizophrenia.  The veteran reported no physical problems.  
He reported that he last worked in the 1970s.  The veteran 
had a flat affect that was inappropriate.  He was also 
paranoid and felt that he was being attacked.  He had never 
married and lived with his mother.  During the examination, 
he rambled and it was difficult for the examiner to keep him 
focused.  While he denied suicidal ideations, he admitted 
homicidal ideations.  He admitted auditory and visual 
hallucinations.  He was noted to be overtly psychotic and 
felt to be incompetent.  

By rating action dated in October 1991, the evaluation for 
the veteran's service-connected schizophrenia was evaluated 
as 100 percent disabling as of July 8, 1991.  The rating 
action notes that the evidence was insufficient to evaluate 
the veteran's schizophrenia from November 1, 1989, to July 7, 
1991, as the veteran withdrew his claim.  In March 1992, the 
RO issued a rating action finding that the veteran was 
incompetent for VA purposes.  The effective date of this 
action was March 9, 1992.  

VA outpatient treatment records form May to September 1993 
show treatment for schizophrenia and a skin condition.  The 
record reflects that the veteran failed to report for a 
January 1994 VA examination.  

VA medical records show that the veteran was hospitalized for 
complications resulting from his HIV infection in October 
1997, May 1998, and December 1998.  These records note that 
he had been HIV positive since 1984.  The veteran died while 
hospitalized in December 1998.  A Certificate of Death from 
the State of Louisiana lists the immediate cause of death as 
pneumonia and sepsis secondary to acquired immuno-deficiency 
syndrome.  

In March 1999, the appellant filed an "Application for 
Dependency and Indemnity Compensation By Parent(s)," VA Form 
21-535.

By a rating decision dated in August 1999, the RO held that 
there was no indication that the veteran had AIDS while on 
active duty and that there was no indication that the 
veteran's schizophrenia caused or contributed to his death in 
December 1998.  The RO also held that the appellant was not 
entitled to DIC benefits under 38 U.S.C.A. § 1318 because the 
veteran had not been continuously rated totally disabled by 
reason of service-connected disability for a period of 10 
years or more immediately preceding death.

In her September 1999 notice of disagreement and July 2000 
substantive appeal, the appellant asserted that the veteran 
was raped during service and that his AIDS resulted from this 
in-service rape.  She also asserted that the veteran's 
service-connected mental condition resulted from this alleged 
rape.  

In statements received from the appellant in October 2001, 
the appellant reiterated her contention that the veteran was 
the victim of a sexual assault during active service.  She 
alleged that he was raped repeatedly in the Army by fellow 
service members.  She felt that these assaults resulted in 
his schizophrenia.  She reported that she moved in with the 
veteran to take care of his personal, financial, and day to 
day needs in May 1988.  


Legal Criteria:  In general, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Where a claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issue presented by this case because it involves 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also, 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

The law provides that benefits arising from the death of a 
veteran may be granted to a parent of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002).

Claims for service connection for cause of death are governed 
by 38 C.F.R. § 3.312 (2002):

(a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability 
when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.

(1) Contributory cause of death is inherently one 
not related to the principal cause.  In determining 
whether the service-connected disability 
contributed to death, it must be shown that it 
contributed substantially or materially; that it 
combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in 
producing death, but rather it must be shown that 
there was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would 
not be held to have contributed to death primarily 
due to unrelated disability.  In the same category 
there would be included service-connected disease 
or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or 
skeletal functions and not materially affecting 
other vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and 
general impairment of health to an extent that 
would render the person materially less capable of 
resisting the effects of other disease or injury 
primarily causing death.  Where the service-
connected condition affects vital organs as 
distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, 
debilitation may be assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable 
basis for holding that a service-connected 
condition was of such severity as to have a 
material influence in accelerating death.  In this 
situation, however, it would not generally be 
reasonable to hold that a service-connected 
condition accelerated death unless such condition 
affected a vital organ and was of itself of a 
progressive or debilitating nature.

Service connection for the Cause of Death:  The appellant 
claims that service connection for the cause of her son's 
death is warranted.  She offers two alternative theories 
relating the veteran's death to service.  First, she contends 
that the veteran's AIDS resulted from an alleged in-service 
rape.  In the alternative, she contends that the veteran's 
service-connected psychiatric condition caused behavior that 
resulted in the veteran becoming infected with AIDS.

The Board has reviewed the entire evidence of record 
including service personnel and medical records, post service 
treatment records, statements made by the veteran during his 
lifetime, and statements made by the appellant during the 
course of this appeal.  After this review of the record, the 
Board finds that the preponderance of the evidence is against 
her contentions.  Accordingly, her claim fails.

With respect to the appellant's assertion that the veteran 
was raped during military service, there is simply no 
objective evidence of record to support this contention.  The 
Board has reviewed statements made by the veteran during his 
in-service hospitalizations and post service medical 
treatment.  Not once did the veteran report that he had been 
raped.  While the evidence clearly shows that the veteran 
developed a severe psychiatric condition during active duty, 
the evidence including service personnel and medical records 
does not show that this condition resulted from a sexual 
assault.  The appellant has presented no evidence to 
corroborate her contention that the veteran was the victim of 
an in-service sexual assault.  The evidence shows that the 
veteran was initially diagnosed with HIV in 1984 nearly 10 
years following his separation from active duty.  The Board 
finds that the contemporaneous service records and history 
reported by the veteran are more probative than statements 
made by the appellant following the death of the veteran.  
Therefore, service connection for the cause of the veteran's 
death based on residuals of an alleged in-service sexual 
assault is not warranted.  

With regard to the appellant's contentions that the veteran's 
service-connected psychiatric condition resulted in behavior 
that led to him developing HIV and ultimately AIDS, the 
appellant has presented no clinical evidence or medical 
opinion that would support her theory as to the circumstances 
surrounding the origins of the veteran's HIV infection.  In 
the absence of evidence indicating that the appellant has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that her contentions 
with regard to the etiology the veteran's HIV infection and 
resulting AIDS to be of no probative value.
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that, on remand, appellant was asked to 
either provide copies of the veteran's medical records or 
execute authorizations to allow VA to obtain these records.  
However, the appellant did not comply with this request; 
therefore the Board must consider only the evidence of record 
and cannot speculate as to the contents of any medical 
records not associated with the claims folder.  The evidence 
of record does not show that the veteran's death was related 
to his service-connected psychiatric disorder.  

Based on the foregoing, the Board concludes that the 
veteran's pneumonia and sepsis secondary to AIDS that was the 
immediate cause of his death was not incurred in or 
aggravated by his active service, nor did his pneumonia, 
sepsis, HIV infection, or AIDS result from a service-
connected disability.  

The only disability for which service connection had been 
established at the time of the veteran's death was 
schizophrenia, rated as 100 percent disabling.  There were no 
open claims for service connection for any other disabilities 
at the time of the veteran's death.  There is no competent 
medical evidence linking the service-connected schizophrenia 
to the veteran's fatal disorders or his death.  See 38 C.F.R. 
§ 3.159(a) (2002).  The Board reviewed the file and found no 
evidence that the service-connected schizophrenia affected a 
vital organ or was of a progressive or debilitating nature.  
There is no medical evidence which tends to show that the 
schizophrenia contributed to the veteran's death or in any 
way hastened the veteran's death.  In the absence of 
competent evidence of a link or nexus, the Board can not 
connect the fatal disorders to the service-connected 
schizophrenia, and the Board can not grant service connection 
for the cause of death.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim that the cause of 
the veteran's death resulted from disability related to his 
military service.  As the preponderance of evidence is 
against the claim, it must be denied.  Since the 
preponderance of the evidence weighs against the appellant's 
claim, 38 U.S.C.A. § 5107(b) and its accompanying regulation, 
38 C.F.R. 3.102, have no application in this case.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, 
the appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1310 must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The Board has determined that the appellant is not entitled 
to DIC benefits pursuant to 38 U.S.C.S. § 1310.  However, a 
veteran's surviving spouse and children may also qualify for 
DIC benefits under 38 U.S.C.S. § 1318 if it is shown that the 
veteran would have been entitled to a 100 percent disability 
rating for the 10 years immediately preceding his or her 
death, inter alia, but for clear and unmistakable error in a 
prior final rating decision.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.

Pursuant to 38 U.S.C.S. § 1310, when a veteran dies from a 
service-connected disability, VA will pay DIC benefits to the 
veteran's surviving spouse, children, and parents.  However, 
the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
provide for benefits for the surviving spouse and children of 
a deceased veteran.  In this case, the appellant is the 
veteran's mother.  Neither 38 U.S.C.A. § 1318 nor 38 C.F.R. 
§ 3.22 provides benefits for a surviving parent.

However, the appellant's claim has been denied on the merits 
and she has never been informed that she may not be a 
qualified claimant for benefits under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22.  As the Board's review of the file raises 
questions as to whether the appellant meets threshold 
criteria to claim the benefits she is seeking, this aspect of 
the claim should be addressed by the RO and the appellant 
should be given an opportunity to respond.

For these reasons, the issue of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 is REMANDED 
to the RO for the following:  

1.  The RO should invite the appellant and 
her representative to enter arguments or a 
brief as to whether the appellant, as the 
veteran's mother, may qualify as a proper 
claimant for DIC benefits under 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  Thereafter, the RO should readjudicate 
this claim and determine whether the 
appellant is a qualified claimant for DIC 
benefits under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

